Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00576-CV

                       ESTATE OF DELFINA E. ALEXANDER, Deceased

                      From the County Court at Law No. 2, Webb County, Texas
                               Trial Court No. 2013-PBA-000133-L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 17, 2014

APPEAL DISMISSED FOR LACK OF JURISDICTION

           Appellants filed a Joint Notice of Appeal from an Order Granting Motion for Appointment

of Appellate Counsel in Trial Cause Number 2013PBA000133L2. Because it appeared this court

does not have jurisdiction to consider an appeal from this order; see In the Guardianship of

Glasser, 297 S.W.3d 369 (Tex. App.—San Antonio 2009, no pet.); In the Matter of the Estate of

Levinson, No. 04-08-00782-CV; 04-08-00929-CV; 04-09-00092-CV, 2009 WL 3400935 (Tex.

App.—San Antonio Oct. 21, 2009, no pet.) (mem. op.); we ordered appellants to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction if they did not agree with

this court’s initial review of its jurisdiction.
                                                                                                    04-14-00576-CV


         On September 4, 2014, appellants filed a letter with this court stating: “Appellants agree

with the Court’s assessment of the jurisdictional issue as set forth in its order dated August 29,

2014.” Accordingly, we dismiss this appeal for lack of jurisdiction. 1


                                                           PER CURIAM




1
  Our dismissal of this appeal should not be interpreted as a comment on the issue of whether the trial court erred in
rendering the Order Granting Motion for Appointment of Appellate Counsel in Trial Cause Number
2013PBA000133L2, as that issue remains for future review upon entry of a final, appealable order or judgment.

                                                        -2-